Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/28/2020.  Claims 1-13 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 8/28/2020, 12/9/2020, and 12/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2014-0076509, filed on 6/23/2014.

Allowable Subject Matter
4.	Claims 1-13 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:


  	The cited and considered prior art, specifically Nomura (US PGPub 2016/0049430) that discloses a first pixel and a second pixel each including a light receiving section and a light condensing section, the light receiving section including a photoelectric conversion element, and the light condensing section configured to allow entering light to be condensed toward the light receiving section;  a trench provided between the first pixel and the second pixel;  a first light shielding film embedded in the trench;  and a second light shielding film provided on part of a light receiving surface of the light receiving section of the second pixel, the second light shielding film being continuous with the first light shielding film, 

	And Tsai (US PGPub 2015/0098005) that discloses a pixel array, and the pixel array comprises: a plurality of image sensing arrays, wherein each of the image sensing arrays is covered by a plurality of color filter units;  a focus sensing pixel group, wherein the focus sensing pixel group is not covered by the color filter units, the focus sensing pixel group includes a plurality of first focus sensing pixel units, the first focus sensing pixel units are arranged according to a first arrangement pattern, and an area ratio of the focus sensing pixel group and the pixel array is smaller than one-ninth, 

	And Usui (US PGPub 2012/0293706) that discloses a plurality of light-receiving sub-pixels that generate an image pickup signal from incident light;  and a phase-difference detection sub-pixel having a confined light-receiving region;  wherein the plurality of pixels comprises first group pixels and second group pixels that are each classified according to an arrangement of the confined light-receiving region of the phase-difference detection sub-pixel thereof;  and the confined light-receiving region of the phase-difference detection sub-pixel of the first group pixels and the confined light-receiving region of the phase-difference detection sub-pixel in the second group pixels are arranged biased to opposite directions, 
	And Suzuki (US PGPub 2010/0091161) that discloses a plurality of pixels disposed in a two-dimensional pattern and each equipped with a photoelectric conversion unit that generates and stores an electrical charge corresponding to incident light, wherein: the plurality of pixels are each one of a first pixel and a second pixel, the first pixel outputting a signal obtained through photoelectric conversion executed on a 
	And Kusaka (US PGPub 2009/0278966) that discloses An image sensor that captures an image formed through an optical system and that comprises a plurality of types of imaging pixels with spectral sensitivity characteristics different from one another, two-dimensionally disposed in a predetermined array, wherein: a plurality of focus detection pixel rows are disposed so as to occupy part of the predetermined array and extend along a plurality of directions intersecting each other, each made up with a plurality of focus detection pixels set along one of the plurality of directions, and the focus detection pixel rows are used to detect a focusing condition of the optical system;  and a focus detection pixel occupying a position at which the focus detection pixel rows intersect is set at a position equivalent to a position of an imaging pixel with specific 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 7 are allowed.
	Claim 2-6 and 8-13 is allowed for being dependent upon allowed base claims 1 and 7.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664